Case: 17-40767       Document: 00514359548         Page: 1     Date Filed: 02/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                     No. 17-40767
                                                                                   Fifth Circuit

                                                                                 FILED
                                   Summary Calendar                       February 23, 2018
                                                                            Lyle W. Cayce
OLGA ADRIANA SARMIENTO,                                                          Clerk


               Plaintiff - Appellant

v.

CITY OF LAREDO, TEXAS; JUAN M. VILLARREAL; JOE E. BAEZA

               Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CV-66


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Appellant presents two issues for review in her appeal of the final
sumary judgment entered in favor of Officers Villareal and Baeza and the City
of Laredo: (1) whether the district court abused its discretion in relying on an
erroneous legal premise that a police officer who reasonably believes he has
probable cause to seek an arrest warrant is not liable for false arrest when he
fails to disclose exculpatory evidence; and (2) whether the City established by



       *Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
    Case: 17-40767     Document: 00514359548     Page: 2   Date Filed: 02/23/2018



                                  No. 17-40767
undisputed facts it took sufficient steps to protect its citizens from unconstitu-
tional arrests under the Fourth Amendment by putting in place protections to
ensure exculpatory evidence is divulged by investigating officers seeking an
arrest warrant. Because Appellant requests this court to reverse the grant of
summary judgment in favor of the City only, and does not seek reversal of
summary judgment in favor of the individual Officers, the first issue is waived.
Consequently, this court only considers whether the district court committed
error in granting summary judgment for the City. As to this issue, the court
has carefully considered the appeal in light of the briefs and pertinent portions
of the record. Having done so, we find no error of law or material issue of fact.
The district court’s judgment is AFFIRMED for essentially the same reasons
articulated by that court.




                                        2